—In an action, inter alia, to recover damages for breach of written and implied warranties, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Rockland County (Bergerman, J.), dated May 30, 2002, as denied their motion pursuant to CPLR 510 (3) to change venue of the action from Rockland County to Onondaga County.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants failed to demonstrate that any nonparty witnesses would be inconvenienced should a change of venue be denied. Consequently, the Supreme Court providently exercised its discretion in denying their motion (see Curry v Tysens Park Apts., 289 AD2d 191 [2001]; Cilmi v Greenberg, Trager, Toplitz & Herbst, 273 AD2d 266 [2000]; O’Brien v Vassar Bros. Hosp., 207 AD2d 169, 172-173 [1995]). Altman, J.P., Krausman, Gold-stein, H. Miller and Crane, JJ., concur.